Exhibit 10.1

     
(NORTHROP GRUMMAN LOGO) [v59799v5979901.gif]
  Wes Bush
Chief Executive Officer
and President

June 23, 2011
Dear Jim,
This letter serves to confirm the terms of your relocation to Virginia. The
Compensation Committee has approved the following benefits in relation to your
relocation:

  •   A lump sum relocation payment of $750,000 to be paid in lieu of relocation
benefits to which you would otherwise be entitled to under the Company’s
relocation policy. The payment is to be made upon your relocation to the
Company’s new headquarters in Falls Church, Virginia.     •   In exchange for
this payment, you will forfeit all benefits you would have been entitled to
receive under the company’s relocation policy.

You will not receive any other reimbursements that would normally be provided
under the Company’s relocation policy.
Sincerely,
/s/ WES BUSH
Wes Bush
Chief Executive Officer and President
Accepted:
/s/ JAMES F. PALMER
James F. Palmer
Corporate Vice President and Chief Financial Officer

